
	
		I
		112th CONGRESS
		2d Session
		H. R. 5335
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on certain drive
		  axles designed for use in off-road construction loaders and
		  backhoes.
	
	
		1.Certain drive axles designed
			 for use in off-road construction loaders and backhoes
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Drive axles with differential, whether or not provided with
						other transmission components (provided for in subheading 8708.50.61) designed
						for use in off-road construction loaders and backhoesFreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
